Title: Jefferson’s Deed of Gift of Certain Slaves, [6 November 1790]
From: Jefferson, Thomas
To: 


Know all men by these presents that I Thomas Jefferson of Albemarle county in Virginia in consideration of the affection I bear to Thomas Mann Randolph the younger and Martha Randolph my daughter, and of the sum of five shillings to me in hand paid, have given and conveyed unto the said Thomas Mann and Martha in full and absolute property the following slaves, to wit, Suck and Philip Evans her child, Scilla and her children Suck, John, Dick and George, and Molly the daughter of Mary, to have the said slaves to their own proper use. In witness whereof I have hereto set my hand and seal and made delivery of the said slaves this sixth day of November one thousand seven hundred and ninety.

Th: Jefferson


Signed, sealed and delivered in presence of      Nicholas Lewis      J. G. Jefferson

